Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This office action is in response to the Amendments and Arguments filed on 18 November 2021.  As directed by applicant, claim 1 is amended and no claims are cancelled or added.  Thus, claims 1-7 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Regarding claim 1, Yang discloses welding method for welding a first metal member to a second metal member (Abstract, “workpiece stack-up”), , where the first metal member is plate-shaped (Yang, Fig. 1, can see they are plate shaped) , the welding method comprising: bringing the first metal member (22) into contact with the second metal member (20); and radiating a laser beam along a spiral scanning pattern (Fig. 4) having a spiral shape with a central portion (88), wherein the entire spiral scanning pattern is formed around the central portion, but no part of the spiral scanning pattern is formed in the central portion (Yang, fig. 4 can see spiral shape of 80), 
Yang does not disclose wherein the spiral scanning pattern straddles an interface line between the first metal member and the second metal member.	
However, Mombo-Caristan teaches the scanning pattern straddles an interface line between the first metal member and the second metal member (Fig. 7, depicts scanning along the interface 48; column 12 line 64 – column 13 line 9; “FIGS. 5D & 5E depicts spinning the beam 34 as it moves longitudinally along the weld interface 48. While FIG. 5D illustrates spinning the beam 34 so that it traces a series of circles 126 or 126' along the sheets 30 & 32 during welding”, these other ways of performing the welding pattern between the members along that interface line).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modidy Yang in view of Mombo-Caristan, to move the welding pattern along the interface line, in 

Regarding claim 2,  Yang in view of Mombo- Caristan teaches all the limitations of claim 1, as above, but does not further teach wherein 10the first metal member has a first contact surface that contacts the second metal member, the second metal member has: a second contact surface that contacts the first contact surface; and a side surface that extends in a direction intersecting the second contact 15surface, and the spiral scanning pattern is on the side surface and the first contact surface. 
However, Mombo-Caristan teaches a welding method wherein 10the first metal member (32) has a first contact surface (element A, annotated Fig. 7 below, top surface of 32) that contacts the second metal member (30), the second metal member has: a second contact surface (element B, underside surface of 30) that contacts the first contact surface; and a side surface (element C, on side of 30) that extends in a direction intersecting the second contact 15surface, and the spiral scanning pattern is on the side surface and the first contact surface (Fig. 7, can see how lap weld 110 extends on side surface C and on top surface A). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Yang with Mombo-Caristan, to add the teaching of Yang, to weld along the overlapping surfaces where one juts out over the other in order to make a strong seam across the length of the surface, including a method of moving along the surfaces to create a good mold between the two aparts.


    PNG
    media_image1.png
    442
    551
    media_image1.png
    Greyscale


Regarding claim 3, Yang in view of Mombo- Caristan teaches all the limitations of claim 1, as above, but does not further disclose a welding method wherein a contact region between the first metal member and the second metal member is below the interface line in a direction of 20gravity.   However, it is apparent that this is just a matter of orientation, and that Applicant has his configuration with the laser vertically down.  Thus, the contact area is below the interface line.  It is apparent that the laser beam in Mombo-Caristan comes in at around 45 degrees offset from the vertical (as seen in Fig. 3, how the laser beam 34 is oriented).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Yang and Mombo-Caristan with a further teaching of Mombo- Caristan, and have the laser beam oriented in the vertical position, for ease of setting fixtures for the laser, or if the workpieces contained 
Regarding claim 6, Yang in view of Mombo-Caristan teaches all the limitations of claim 1, as above, and further discloses a method wherein              
                0.3
                 
                 
                ≤
                
                    
                        W
                        2
                    
                    
                        W
                        1
                    
                
                 
                ≤
                1
                 
            
        (Yang fig.4)  where W1 is a dimension of an outer edge of the spiral scanning pattern in a first direction along the interface line, and W2 is a dimension of the outer edge in a second direction orthogonal to 15both the first direction and an optical axis direction of the laser beam (Yang, Fig. 4, this embodiment shows a circular spiraling pattern, with height and width substantially equal, which falls within this range, see MPEP § 2131.03; one can also see in Mombo-Caristan how the dimensions in Fig. 5D, elements D and E, and this has this scanning pattern move across the workpiece with the circles separate and nothing within the middle of each circle)

    PNG
    media_image2.png
    179
    624
    media_image2.png
    Greyscale


Regarding claim 7, Yang in view of Mombo-Caristan discloses all the limitations of claim 1, as above, but does not further teach a method wherein the spiral scanning pattern has an elliptical spiral shape, and a dimension W1 of an outer edge of the spiral scanning pattern in a first direction 20along the interface line) is larger than a dimension Yang, Fig. 5B), though this is not in a spiral pattern, rather just closed elipses.  However, given Yang’s other embodiments having the spiral (Yang, Fig. 4), it would have been obvious to one having ordinary skill in the art at the time of the filing to have the spiral in an elliptical pattern, to achieve the welding but in a smoothe, quicker manner, without having to move and readjust the laser.  Further, regarding moving along the interface, Mombo-Caristan teaches having an elliptical type of shape move along the interface of the metal sheets, welding them together  (Mombo-Caristan, column 13 line 2, “ellipses”,  element 128, dimension F, annotated fig. 5E below dimension G;  note how 34 is the lap weld on Fig. 7, annotated above, and how Mombo-Caristan, figs. 5D & 5E, annotated, would map onto Fig. 7).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Yang with the teachings of Mombo-Caristan, to have the spiral welding move across the interface, in order to properly weld two sheets together in known way achieving predictable results, welding in a pattern across the interface..

    PNG
    media_image3.png
    211
    639
    media_image3.png
    Greyscale


s 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mombo-Caristan (U.S. Patent 5,603,853) in view of Mori (U.S. Patent Application Publication 2019/ 0255660).
Regarding claim 4, Yang and Mombo-Caristan teach all the limitations of claim 1, as above, but does not further teach a method wherein a scanning start position of the laser beam is an inner end of the spiral scanning pattern, and a scanning end position of the laser beam is an outer end of the spiral scanning 5pattern.  Yang and Mombo-Caristan just teach that the process continues (Mombo- Caristan, column 12 line 64 – column 13 line 9, Figs 5D, 5E and 7) and does not specifically address how this process begins or ends.  However, it would have been a matter of design choice when to begin or end the process of welding and it is noted that continuing with the pattern would just be as advantageous, so beginning or stopping as is needed would have been obvious to one having ordinary skill in the art at the time of the filing.  However, it is noted that Mori teaches such a method, of beginning at the inner part of the pattern (Mori, fig. 3B, for instance, on the left part of the figure) and ending on an outside of the spiral pattern (on an outside of the spiral at the right edge of the figure).  Thus, it is well known to apply applicant’s method when seeking to weld and it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a well-known technique of welding according to the desired distance and pattern to be welded.


s 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mombo-Caristan (U.S. Patent 5,603,853) in view of Hisada (U.S. Patent Application Publication 2015/ 0298255).

Regarding claim 5, Yang in view of Mombo-Caristan teach all the limitations of claim 1, as above, but does not further teach a method, wherein the laser beam is radiated along the spiral scanning pattern, forms two joined portions along the interface line, and 10provides a non-joined region between the two joined portions.  However, this would merely be a matter of design choice, how to weld the pattern along the interface.  The device would work similarly or equally well if there were minor spaces in the weld profile between the two members, however, there may be a savings of time or cost.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Yang and Mombo-Caristan to have spaces in the welding process, because this would be a design choice given the limits of time or money.  Furthermore, Hisada teaches that circular weld patterns need not be always right next to each other in order to achieve good welding, and there could be advantages in that there is less residual heat and therefore higher speeds of processing can be reaches without distortion (Hisada, ¶0005, figs. 2A-2D and 3A-3C).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify  Yang and Mombo-Caristan with the teachings of Hisada, to radiate the scanning pattern and then skip some area and then continue with the scanning pattern, in order to take advantage of quicker scanning time and the possibility of less distortion because of less residual heating.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached Form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761  
012822